 

Exhibit 10.7

SOVRAN SELF STORAGE, INC.

6467 Main Street

Williamsville, New York 14221

Date

Name

Address

Dear                :

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Sovran Self Storage, Inc. (the “Company”) has selected you to
receive non-qualified stock options under the Sovran Self Storage, Inc. 2005
Award and Option Plan (the “Plan”).

Your new non-qualified stock options are described in the balance of this letter
agreement between us. This letter constitutes your Award Notice with respect to
the options described herein.

The Plan text governs the operation of the Plan as well as the terms and
conditions of your non-qualified stock options granted under the Plan, and is
incorporated herein by reference. A copy of the Plan text is enclosed. Any term
not defined in this letter agreement shall have the same meaning as it is
defined in the Plan.

GRANT OF OPTIONS

You are hereby granted, effective _______, 20__, non-qualified stock options
(“Options”) to purchase ____ shares of common stock, $.01 par value, of the
Company (“Common Stock”) at a purchase or option price of $______ per share. The
purchase or option price is the Fair Market Value of a share of Common Stock on
____, 20__, as determined in good faith by the Committee and in accordance with
the Plan.

Your Options expire at the end of the day on _____, 20__, and may not be
exercised thereafter. As discussed below, your Options may expire sooner if your
employment with the Company or a Subsidiary terminates before then.

EXERCISE OF OPTIONS

Your Options shall be exercisable in accordance with the schedule set forth
below, and to the extent then exercisable, may be exercised in whole or in part.

 

- 1 -



--------------------------------------------------------------------------------

*    Up to ____ shares of Common Stock (% of the total shares under your
Options) may be purchased on or after ____, ___;

*    Up to ____ shares of Common Stock (% of the total shares under your
Options) may be purchased on or after ____, ___;

*    Up to ____ shares of Common Stock (% of the total shares under your
Options) may be purchased on or after ____, ___;

*    Up to ____ shares of Common Stock (% of the total shares under your
Options) may be purchased on or after ____, ___;

To exercise your Options to purchase shares of Common Stock you must deliver to
the Secretary of the Company written notice of exercise specifying the number of
shares of Common Stock to be purchased together with the full payment of the
purchase or option price for the shares. You may pay the purchase or option
price in cash, already-owned shares of Common Stock or a combination of cash and
shares, or using the cashless exercise program, if any, established by the
Committee. Checks should be made payable to Sovran Self Storage, Inc.
Already-owned shares of Common Stock must be delivered in transferable form and
will be valued at Fair Market Value, as determined in good faith by the
Committee, on the date of exercise. Certificates for shares purchased will be
delivered to you as soon as practicable after you exercise your Options.

TERMINATION OF EMPLOYMENT

Except as otherwise provided in the Plan, on termination of your employment with
the Company or a Subsidiary for any reason other than death, Disability (as
defined below), retirement at or after age sixty-five, or for a reason approved
by the Committee, in its sole discretion, your Options shall terminate, and no
shares of Common Stock may thereafter be purchased pursuant to your Options.

On termination of your employment with the Company or a Subsidiary by reason of
your death, Disability (as defined below), retirement at or after age
sixty-five, or for a reason approved by the Committee, in its sole discretion,
you, or in the event of your death, your estate or the person to whom your
rights under your Options are transferred by will or the laws of descent and
distribution, or, in the event of your Disability (as defined below), your legal
representative or committee may, within two years after the date of such
termination purchase all or part of the shares of Common Stock you were entitled
to purchase under your Options on the date of such termination.

For purposes of your Options and this letter agreement, the term “Disability”
means total disability entitling you to benefits under the Company’s long-term
disability plan, as in effect from time to time.

Notwithstanding the foregoing, your Options may not be exercised after _____,
__.

ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE

The Plan shall be administered by the Committee. The Committee has the
authority, in its sole discretion, to interpret the Plan and all grants and
awards of options thereunder, to establish, amend and rescind rules and
regulations relating to the Plan, and to make any determination it believes
necessary or advisable for the administration of the Plan. The scope of the
Committee’s authority is more fully described in the Plan. All decisions of the
Committee in the administration of the Plan are conclusive and binding on you.



--------------------------------------------------------------------------------

FORFEITURE

If (1) in the opinion of the Committee, you, without the written consent of the
Company, engage directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, owner, promoter or otherwise, in
any business or activity competitive with the business conducted by the Company
or any Subsidiary, or (2) you perform any act or engage in any activity which in
the opinion of the Committee is inimical to the best interests of the Company,
your unexercised Options shall be deemed forfeited and shall cease to be
exercisable.

MISCELLANEOUS

You have no right to assign or transfer your Options, except by will, or by the
laws of descent and distribution and during your life, your Options are
exercisable only by you.

Nothing in this letter agreement, the Plan or your Options confers on you any
right to continue in the employment of the Company or a Subsidiary or restricts
the right of the Company or a Subsidiary to terminate your employment.

At the time you are taxable with respect to your options, or the exercise or
surrender of your Options, the Company may deduct and withhold from amounts
payable to you under the Plan or from any payment of any kind otherwise due to
you, an amount sufficient to satisfy all Federal, state and/or local income and
employment tax withholding requirements. In accordance with Section 13(b) of the
Plan, you may elect to have the applicable statutory minimum Federal, state and
local tax withholding obligation satisfied by authorizing the Company to hold
back shares of Common Stock to be issued that have a Fair Market Value as of the
date withholding is effected sufficient to satisfy the applicable statutory
minimum Federal, state and local tax withholding amount due, or by transferring
to the Company shares of Common Stock having a Fair Market Value as of the date
withholding is effected sufficient to satisfy such withholding amount; provided,
however, that if you are subject to Section 16(b) of the Securities Exchange Act
of 1934 you may do so only in compliance with the additional requirements set
forth in Section 13(b)(A)-(E) of the Plan. For purposes of this paragraph, in no
event may you require the Company to, and the Company shall not, withhold or
transfer shares having a Fair Market Value in excess of any applicable statutory
minimum withholding amount.

This letter agreement shall be binding on and inure to the benefit of the
Company (and its successors and assigns) and you (and your estate).

This letter agreement shall be governed, construed and enforced in accordance
with the Plan and with the laws of the State of New York.



--------------------------------------------------------------------------------

ACCEPTANCE

If the foregoing is acceptable to you, kindly acknowledge your acceptance and
agreement by signing the enclosed copy of this letter and returning it to
Kenneth F. Myszka, President of the Company, by ____,__.

 

   

Very truly yours,

 

    SOVRAN SELF STORAGE, INC.

By                                                                 
                                

    By                

AGREED TO AND ACCEPTED

this ____ day of _______________, 20__

_________________________________________________